PER CURIAM.
We conclude that the trial court reached the right result in this case and affirm.
So long as improper means are not employed, activities in which one engages to safeguard or promote one’s own financial interests are non-actionable. See Ethyl Corporation v. Balter, 386 So.2d 1220, 1225 (Fla. 3d DCA 1980), review denied, 392 So.2d 1371 (Fla.), cert. denied, 452 U.S. 955, 101 S.Ct. 3099, 69 L.Ed.2d 965 (1981), and cases cited therein. We hold that as a matter of law appellee’s actions appearing on this record could not reasonably have been found to be improper.
LETTS, GLICKSTEIN and GUNTHER, JJ., concur.